Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is indefinite as to whether the wood waste recited in line 5 of claim 7 is required to be carbonized, since wood waste in itself would not constitute a carbonized biocarbon. Applicant’s argument, that the first paragraph on page 4 of the specification discloses that the biocarbon may be carbonized wood waste, is not convincing, since claim 7 does not require that the wood waste be carbonized.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shearer et al in view of the article by Lopez-Cano Ines et al or Hatcher et al, further in view of Wilson et al, for the reasons given in the last Office Action. Applicant’s argument, that the manure is subjected to a thermal pyrolysis process which is converted into biocarbon in the process of Shearer et al, is not convincing. Shearer et al disclose at col. 10, lines 54-60 that chemicals including nitrogen and phosphorus may be mixed with the biochar core, and that the source of these chemicals may be manure. There is nothing in this passage of Shearer et al to indicate that the manure would be pyrolyzed. Applicant’s argument, that the article by Lopez-Cano Ines et al discloses that sheep manure is usually included in the biomass which is pyrolyzed, is not convincing.  The article by Lopez-Cano Ines et al discloses in The Abstract that biochar is amended with sheep manure, and further discloses in the last sentence on the same page that sheep manure was used as organic amendment with biochar. It would appear from these disclosures of Lopez-Cano Ines et al that the sheep manure itself is used in conjunction with the biochar, rather than pyrolyzed sheep manure. Applicant’s argument, that Wilson et al do not teach or suggest a mixture of sheep manure, carbonized biocarbon  from biodegradable municiple waste, and a non-carbonated separate industrial production, is not convincing, since Wilson et al is relied upon merely to show that biochar may be produced from municipal waste or wood waste as biomass. Moreover, the recitation in claim 7 of non-carbonized separation in an amount of “up to” 33 wt% would embrace the absence, since the term “up to” would include zero. In any event, it would be obvious to include non-carbonizedi separation such as such as industrial waste, plant waste, wood pulp and cut-offs from agricultural crops in the .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/WAYNE A LANGEL/             Primary Examiner, Art Unit 1736